Exhibit 10.1
AMENDMENT NO. 3 TO THE COMPANY’S MANAGEMENT STOCK PURCHASE PLAN
RECITALS:
     WHEREAS, LifePoint Hospitals, Inc. (the “Company”) established the
LifePoint Hospitals, Inc. Management Stock Purchase Plan (the “Plan”) effective
May 11, 1999, in order to encourage equity ownership in the Company among its
executives and to align the financial interests of such executives and the
Company’s stockholders;
     WHEREAS, the Plan was (i) amended and restated effective December 16, 2002,
without the need for approval from the Company’s stockholders, (ii) amended with
approval of the Company’s stockholders, effective May 13, 2008, to increase the
number of shares of the Company’s stock available for issuance under the Plan,
and (iii) amended, effective January 1, 2009, to comply with Treasury
Regulations promulgated under Section 409A of the Internal Revenue Code without
the need for approval from the Company’s stockholders;
     WHEREAS, the Plan provides for a ten year term;
     WHEREAS, Section 12 of the Plan provides that the board of directors of the
Company may amend the Plan at any time, subject to the approval of the Company’s
stockholders where necessary;
     WHEREAS, the board of directors of the Company has authorized the amendment
of the Plan to extend its term indefinitely, provided that the Company shall not
make new grants under the Plan after May 11, 2009 unless such grants are
approved by the Company’s stockholders; and
     WHEREAS, the Company intends to seek approval for continued grants under
the Plan throughout the Plan’s term, as extended by this amendment, at its
annual meeting on May 12, 2009;
     NOW, THEREFORE, the Plan is hereby amended by restating Section 13 of the
Plan in its entirety as follows:
     13. Term of the Plan.
     The Plan shall remain in effect until such time that it is terminated by
the Board; provided, however, that no Restricted Shares may be granted and no
Restricted Share Units may be credited to Participants under the Plan after
May 11, 2009, unless approval for such action is given by the Company’s
stockholders at the Company’s 2009 annual meeting. If such approval is attained
at the Company’s 2009 annual meeting, Restricted Shares may be granted and
Restricted Share Units may be credited under the Plan, in accordance with the
Plan’s terms, until such time that additional approval from the Company’s
stockholders would be required under any law, regulation or stock exchange
requirement. Notwithstanding the foregoing, neither termination of the Plan nor
failure to receive approval from the Company’s stockholders at the Company’s
2009 annual meeting shall, without the consent of any Participant who then holds
Purchased Shares or to whom Purchased Share Units are then credited, alter or
impair any rights or obligations in respect of such Purchased Shares or
Purchased Share Units.
     IN WITNESS WHEREOF, the undersigned officer of the Company has executed
this Amendment on this the 24th day of March, 2009.

             
 
      LIFEPOINT HOSPITALS, INC.    
 
  By:   /s/ John P. Bumpus    
 
     
 
   
 
  Its:   EVP and Chief Administrative Officer    
 
     
 
   

 